Citation Nr: 0510722	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  97-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and an associate




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1956.  He died in February 1995 and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In a decision dated October 3, 2002, the Board denied the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  Thereafter, the appellant filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order in January 2004 vacating the 
Board's decision.  Judgment was entered in February 2004.

The Board wrote to the appellant in December 2004 and advised 
her that she had 90 days to submit additional evidence or 
argument in regard to her appeal.  The appellant submitted a 
partial response in February 2005.  The Board again wrote to 
the appellant in February 2005 and asked that she place a 
mark on one of four boxes on the enclosure to indicate her 
desires in the current appeal.  The appellant replied that 
same month that she had no further evidence to submit.  She 
asked that the Board proceed with the adjudication of her 
appeal after affording her representative time to submit 
additional argument.

The appellant's representative submitted additional written 
argument in March 2005. 

In the January 2004 order vacating the case, the Court noted 
that the appellant had raised before the Court additional 
issues that were not before the Board at the time of the 
October 2002 decision.  Those issues were:  entitlement to 
service connection for the veteran's cause of death, 
entitlement to accrued benefits based on claims pending at 
the time of the veteran's death, and eligibility for benefits 
under 38 U.S.C.A. § Chapter 35.  Because these issues were 
not developed for appellate review by the Board, the 
appellant may contact the RO if she still desires to pursue 
such claims.


REMAND

The appellant's claim is on appeal from a November 1995 
rating decision that denied her claim.  As noted above, the 
Board affirmed the denial by way of a decision dated in 
October 2002.  The appellant appealed that decision.  The 
Court vacated the Board's decision in January 2004.

The basis for the Court's order was that VA had failed to 
provide the notice as required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), and VA's implementing 
regulations (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

In order to comply with the Court's order, the appellant's 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2004).  
The appellant should be specifically 
told of the information or evidence 
necessary to substantiate her claim 
for DIC benefits pursuant to 
38 U.S.C.A. § 1151 prior to the 1997 
change in the law.  She should be 
told specifically of what 
information or evidence she should 
submit, if any, and of the 
information or evidence that VA will 
yet obtain with respect to her 
claim, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The 
appellant should be specifically 
told to submit any pertinent 
evidence in her possession.  
38 C.F.R. § 3.159(b).

2.  After undertaking any additional 
development and notification action 
consistent with the dictates of the 
Court's order and the VCAA as deemed 
warranted by the record, the RO 
should thereafter readjudicate the 
appellant's § 1151 claim.  If the 
benefit sought is not granted, the 
appellant and her representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

